Citation Nr: 1508071	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck condition, to include as secondary to service-connected residuals of a head injury, specifically migraine headaches and traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1960 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.

In March 2012, the Board remanded the claim for further development.  Thereafter, in September 2014, the Board remanded the claim again to obtain a supplemental medical opinion regarding whether the Veteran's current neck disability was at least as likely as not caused or aggravated by his service-connected residuals of a head injury.  The Board finds the opinion rendered inadequate because it did not address the question posed by the Board in its most recent remand.  Although the Board regrets additional delay, pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998), the claim must be remanded again.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reason for Remand: To obtain an addendum medical opinion.

The Veteran contends that he currently has a neck disability as a result of a head injury sustained in service when a bullet grazed the inside of his helmet.  He indicated the force of the shot "slammed" his head back injuring his neck.  See December 2008 Claim. 

The Veteran has been afforded three examinations in connection with his claim and VA has sought several addendum medical opinions.  The evidence suggests that although the Veteran experienced neck stiffness after a bullet grazed his forehead in September 1968, that such symptomatology resolved.  Indeed, his discharge examination in January 1972 noted a history of a head injury classified as a superficial wound to the forehead caused by a gunshot wound.  The record stated there was no permanent damage or complications resulting from the injury.  In addition, the separation examination did not indicate any concerns regarding the neck or cervical spine.  

Private treatment records and VA treatment records indicate that between service and the early 2000s, a period of over 30 years, the Veteran did not seek treatment for neck concerns.  Based on this gap in time between service and initial treatment for a neck disability, several VA examiners have concluded that direct service connection for a neck condition is not warranted.  See, i.e., February 2009 Examination Report (finding the Veteran's cervical spine condition is related to chronic degenerative changes associated with aging).  See also April 2012 Examination Report (finding the most probable cause of the neck condition is a "normal process of aging associated with a regular wear and tear on the neck" given that there was no evidence in the service treatment records that the Veteran suffered chronic neck pain after his head trauma.)  

However,  under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Veteran is service connected for posttraumatic stress disorder, migraine headaches secondary to head injury, lumbar disc disease s/p laminectomy, radiculopathy of the lower extremities, coronary artery disease and traumatic brain injury.

Currently, only one opinion of record addresses the possibility of service connection on a secondary basis.  See February 2013 Addendum Opinion of Dr. J.M. (finding that a lack of continuing symptoms from 1970 to 2007 with no VA or private medical records indicating neck pain indicated there was "[n]o basis, other than normal wear and tear of aging to connect service connected lumbar disc disease, status post laminectomy and cervical spine condition".)  Noting this, in September 2014, the Board remanded the claim to seek an opinion that specifically addressed whether the Veteran's current neck disability was caused or aggravated by the service-connected residuals of a head injury which were determined to be migraine headaches and traumatic brain injury.  

In October 2014, the Veteran underwent another in-person examination.  The claims file was reviewed.    The examiner diagnosed cervical strain and intervertebral disc syndrome.  The Veteran related the details of his in-service head injury and that after service he worked as a sheet metal worker and then before the Postal Service prior to retirement in 2000-2001.  Thereafter, the Veteran began to have increasing neck pain with upper extremity radicular symptoms.  In 2003, he underwent a cervical laminectomy and thereafter, in 2007, he underwent a C3-4 fusion and in 2013, a C5-7 fusion.  The Veteran indicated he still had daily neck pain, along with decreased range of motion.  The examiner opined that there was a considerable gap of time, between 1969 and the early 2000s, with no documentation of any chronic neck problems.  Therefore, the examiner concluded "chronicity of neck symptoms has not been established here at all" and determined that service connection was not substantiated.  The examiner made no mention of the service-connected head injury residuals and did not provide an opinion as to whether such service connected residuals may have caused or aggravated the current condition of the neck or cervical spine.

Unfortunately, the Board finds that VA's duty to assist the Veteran remains unfulfilled because the examiner did not provide the opinion specifically asked for by the Board in the September 2014 remand.  The Board specifically asked for an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current neck disability was caused by or aggravated by (permanently worsened beyond the normal progression of the disorder) the residuals of a head injury that are etiologically related to his active duty, to include migraine headaches and traumatic brain injury.  As of this date, the record does not yet contain a medical opinion on this question and thus, the case must be remanded again.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who performed the October 2014 VA examination or if that examiner is no longer available to another suitable specialist to provide an addendum opinion as to the relationship, if any, between the Veteran's current neck and/or cervical spine disability and his service-connected residuals of a head injury.

The examiner should review the electronic record, to include all three Board remands, and make a notation that a review was made in the examination report.

Following review of the record and this REMAND, the examiner should opinion as to the relationship, if any, between the Veteran's current neck and/or cervical spine condition and his service-connected residuals of a head injury, including migraine headaches and traumatic brain injury.  Specifically, the examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's neck condition was proximately aggravated by migraine headaches or traumatic brain injury.  The opinion should be centered as much as possible on the Veteran's particular medical situation.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

Additionally, aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

A clear rationale for all opinions is required. 
2.  To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND, to include ensuring that there is a medical opinion of record that addresses whether any relationship exists between the Veteran's service-connected residuals of a head injury and his current neck disability.   If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




